 Exhibit 10.7

 

Name: _________________________ 

No. of Options: _________________

      

 

TWO RIVER BANCORP
NONQUALIFIED STOCK OPTION AGREEMENT

 

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made on
_______________ __, ____ (the “Grant Date”) by and between Two River Bancorp, a
New Jersey corporation (the “Company”) and ______________ (the “Participant”).
Capitalized terms used in this Agreement but not defined upon their first usage
shall have the respective meanings ascribed to them in the Company's 2007 Equity
Incentive Plan, as it may be amended from time to time (the “Plan”).

 

1. Grant of Option. The Company has, as of the Grant Date, granted to the
Participant the right and option (the “Option”) to purchase __________
(________) shares of the Company's common stock, no par value (the “Shares”) at
a price of _____ Dollars and ___________ Cents ($_.__) per share (the “Option
Price”) pursuant to the Plan, subject to the terms and conditions of the Plan
and this Agreement. The Option shall expire on _______ __, ____ (the “Expiration
Date”).

 

2. Type of Option. This Option will not be treated by the Company as an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended.

 

3. Incorporation by Reference of the Plan. The Plan is hereby incorporated by
reference into this Agreement. The Participant hereby acknowledges receipt of a
copy of the Plan, and represents and warrants to the Company that the
Participant has read and fully understands the terms and conditions of the Plan.
The execution of this Agreement by the Participant constitutes the Participant's
acceptance of and agreement to the terms and conditions of the Plan, and this
Agreement. In the event of any inconsistency or conflict between the Plan and
this Agreement, the terms of the Plan shall supersede the terms of this
Agreement.

 

4. Vesting of Option. Unless the Committee provides for earlier vesting, the
Option shall vest in accordance with the following schedule:

 

Portion of Option by
Number of Underlying Shares

Scheduled Vesting Date

                       

  

 
1

--------------------------------------------------------------------------------

 

 

5. Exercise. The Participant may exercise all or a portion of the Option by
delivering, or causing to be delivered, to the Company a completed notice of
exercise in the form attached to this Agreement, together with payment in full
of the aggregate Exercise Price.

 

6. Form of Payment. Payment of the aggregate Exercise Price may be made by one
of the following methods:

 

(a) Cash, certified or bank cashier's check.

 

(b) Shares of the Company's common stock duly endorsed for transfer to the
Company with signature guaranteed, which may, but need not, consist of or
include (i) shares which were received by the Participant upon exercise of one
or more nonqualified stock options, but only if such shares have been held by
the Participant for at least six months; or (ii) shares which were awarded to,
and received by, the Participant as restricted stock of the Company, but only if
and to the extent that such shares have been held by the Participant for at
least six months after vesting.

 

7. Effect of Termination of Status as a Director.

 

(a) Termination of Status as a Director as a Result of Death, Disability or Age
Based Ineligibility. Upon termination of the Participant's status as a Director
of the Company or its subsidiaries or affiliates prior to the Expiration Date,
either by resignation or not standing for re-election, by reason of the
Participant's death, disability (as determined by the Committee), not meeting
the residency requirement for directors set forth in the Company’s Corporate
Governance Guidelines, or having attained that age at which, under the then
applicable policies of the Board of Directors, the Participant is no longer
eligible to serve as a Director of the Company, that portion of the Option which
is not then vested shall become fully vested and exercisable, and may be
exercised by the Participant, or the Participant's estate, beneficiary, or
representative, as the case may be, at any time through the Expiration Date.

 

(b) Termination of Status as a Director for Other Reasons. Upon termination of
the Participant's status as a Director of the Company or its subsidiaries or
affiliates prior to the Expiration Date, either by resignation or not standing
for re-election, other than by reason of the Participant's death, disability (as
determined by the Committee), not meeting the residency requirement for
directors set forth in the Company’s Corporate Governance Guidelines or having
attained that age at which, under the then applicable policies of the Board of
Directors, the Participant is no longer eligible to serve as a Director of the
Company, that portion of the Option which is not then vested shall expire and
terminate ipso facto upon the date of the Participant's termination of service,
and that portion of the Option which is then vested may be exercised by the
Participant, or the Participant's estate, beneficiary, or representative, as the
case may be, at any time through the Expiration Date.

 

8. Shareholder Rights. The Participant shall not have any rights as a
shareholder of the Company with respect to any of the Shares which may be
purchased by exercise of this Option until, and except to the extent that, such
Shares are acquired by the full or partial exercise of this Option.

  

 
2

--------------------------------------------------------------------------------

 

 

9. Limits on Transferability. The Option shall not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, other than by will
or the laws of descent and distribution, or as otherwise permitted by the
Committee.

 

10. Change in Control. Upon a Change in Control, all non-forfeited Options shall
become fully exercisable and vested, subject to compliance with legal and other
requirements.

 

11. Trading Black Out Policies. The Participant agrees to abide by all trading
“black out” policies established from time to time by the Company.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
principles of conflicts of law, and applicable provisions of federal law.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
and year first above written.

  

 

TWO RIVER BANCORP

       

 

By:                                                                                        

 

President and Chief Executive Officer

 

 
3

--------------------------------------------------------------------------------

 

 

NOTICE OF EXERCISE OF NONQUALIFIED STOCK OPTION 

 

Date:___________________

 

 

Two River Bancorp
766 Shrewsbury Avenue

Tinton Falls, NJ 07724

 

Re:

Two River Bancorp (the “Company”) 2007 Equity Incentive Plan

 

I hereby exercise the option (“Option”) granted pursuant to the attached
Nonqualified Stock Option Agreement (the “Agreement”) so as to acquire shares of
the Company's common stock (the “Shares”) at the exercise price of $__.__ per
share, for an aggregate exercise price of $_________.

 

My enclosed form of payment is (check one):

 

 

_____

cash in the amount of $______

 

 

_____

certified or bank cashier's check in the amount of $_____

 

 

_____

by surrender of shares of the Company's common stock with a value of $________
represented by certificate number(s), duly endorsed for transfer to the Company
with signature guaranteed, which may, but need not, consist of or include
(i) shares which were received by me upon exercise of one or more nonqualified
stock options, but only if such shares have been held by me for at least six
months, or (ii) shares which were awarded to, and received by, me as restricted
stock of the Company, but only if and to the extent that such shares have been
held by me for at least six months after vesting.

 

I represent, acknowledge and agree that the common stock in the Company being
purchased by me as a result of the full or partial exercise of the Option shall
be acquired only for investment and not for distribution, and that the sale or
other disposition of such common stock may be restricted by law.

 

Please make a notation on the Agreement to evidence the exercise of the Option
as set forth in this Notice and return the Agreement, if any Options remain
thereunder, along with a certificate representing the Shares to me at the
address below:

 

 

 

 

 

Name:

   

 

 

 

 

 

 

 

(PRINT ADDRESS)

 

 

 4

 

 